Citation Nr: 0827271	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-40 739	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to recognition of the veteran's child as helpless 
on the basis of permanent incapacity for self-support before 
attaining the age of 18 years.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The veteran has submitted new evidence in the form of a 
statement regarding his daughter's condition, which relates 
to the issue on appeal.  The veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  
38 U.S.C. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran's daughter was born in September 1972 and 
attained the age of 18 years in September 1990.

2.  The veteran's daughter has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support before 
attaining the age of 18 years have not been met.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in September 2004, well before the AOJ's initial adjudication 
of the claim.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification to the veteran did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the Board will deny the claim, an effective 
date question is not before the Board and criteria for 
assigning disability ratings is in any event not relevant.  
Consequently, a remand is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
The RO also provided a statement of the case (SOC) reporting 
the results of its reviews of the issue on appeal and the 
text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the daughter's 
private medical records.  The Board notes that the veteran's 
daughter, S.A., has been  receiving Social Security Income 
since 1998.  For reasons explained below, there is no need to 
obtain her SSA records.  (Even assuming that S.A. has been 
declared disabled by the SSA, it occurred after S.A. attained 
the age of 18 years in 1990.  The Board notes that for SSA 
purposes, S.A. was found to have a disability onset date of 
October 1997 when she was 25.  As will be seen below, for VA 
purposes, only evidence relating to S.A.'s condition prior to 
her attaining the age of 18 years is probative.  Therefore, 
there is no reason to remand to obtain the SSA records.)  VA 
has no duty to inform or assist that was unmet.

The veteran contends that his oldest daughter, S.A, is 
entitled to recognition as a permanently incapacitated 
helpless child.  S.A. was born in September 1972 and turned 
18 in September 1990.  The veteran contends that S.A. has a 
permanent incapacity in the form of multiple sclerosis (MS) 
that was diagnosed at the age of 16.  The veteran contends 
that S.A. was unable to continue her education beyond high 
school as a result of her disability.  He contends that S.A. 
was confined to a wheelchair for some time in high school and 
had to be tutored at home to complete her senior year.  The 
veteran further contends that since high school, S.A.'s 
health has been unstable and has hindered her from leading a 
normal life.   He contends that S.A.'s disability prohibits 
her employment.

The record reveals that S.A. was diagnosed with MS in October 
1988 at the age of 16.  In October 1988, S.A. was admitted to 
a hospital with a several day history of purulent nasal 
discharge, cough, and a sore throat.  S.A. also complained of 
dizziness.  An examination by a private physician, G.B, M.D., 
revealed that S.A.'s gait was unsteady.  She complained of 
vertigo when she was up.  S.A. was able to walk on her toes 
and heels, but could not tandem walk.  Dr. B. also reviewed 
an MRI that was obtained.  Dr. B. opined that S.A. should 
carry out the remainder of her studies and that she be 
treated symptomatically.  He did not opine that S.A. had a 
permanent incapacity for self-support.  S.A.'s discharge 
diagnoses were MS and purulent rhinitis/sinusitis.  

A letter dated in November 1988 from Dr. B. reported that 
with symptomatic treatment, S.A. became progressively better, 
to the point that within one week after the onset of her 
symptoms, she was ambulating.  He also reported that she was 
then back at school.  Her only complaint at that time was one 
episode of blurred vision for several minutes.  Dr. B. 
reviewed the October 1988 MRI, a CT scan, and the results of 
a spinal fluid examination.  Based on S.A.'s clinical 
presentation while in the hospital and the results of 
laboratory studies, Dr. B. opined that MS was the most likely 
diagnosis.  He recommended to S.A.'s parents that no specific 
treatment was necessary at that time.  He did not opine that 
S.A. had a permanent incapacity for self-support.

A letter dated in May 1989 from Dr. B. shows that since 
S.A.'s diagnosis in 1988, she had had at least one episode of 
blurred vision that was transient.  S.A.'s reported problems 
included back pain, urinary urgency from time-to-time, 
insomnia, and tingling in her right leg from time-to-time.  
Her gait, heel-walking, toe-walking, and tandem walking were 
normal.  Her cranial nerve examination was entirely within 
normal limits.  There was no tremor, drift, or involuntary 
movement.  Sensory examination was entirely normal.  Dr. B. 
opined that S.A. had been functioning relatively well.  He 
did not opine that S.A. had a permanent incapacity for self-
support.  He confirmed the diagnosis of MS.  

A letter dated in February 1990 from Dr. B. reported a 
diagnosis of an exacerbation of MS symptoms.  S.A. complained 
of vertigo, sometimes with tinnitus and nausea.  She reported 
that her vertigo was severe enough at times that she felt 
dizzy lying down.  She also reported that her vertigo caused 
her to have trouble falling asleep at night.  She reported no 
blurring of vision or diplopia, or having a headache.  She 
also reported no facial weakness or numbness or difficulty 
with chewing and swallowing.  Her parents reported that they 
felt S.A.'s speech was slurred at times.  There was no change 
in bowel or bladder habits.  Her gait was ataxic, wide-based, 
with a tendency toward drifting to the left, although she was 
capable of walking independently.  She was unable to tandem 
walk.  Cranial nerve examination was otherwise normal.  She 
had mild intention tremor, but no involuntary movements.  Her 
sensory examination was normal.  Dr. B. recommended a 
treatment of steroids, despite S.A.'s mother's hesitation 
about using any such medication.  He did not opine that S.A. 
had a permanent incapacity for self-support.

The veteran submitted additional medical records dated from 
1991-1999.  However, that evidence is not determinative of 
the issue of S.A.'s status as of her 18th birthday.  (As 
noted above, S.A. turned 18 in September 1990.)  The Board 
notes, however, that medical records dated from 1991, when 
S.A. was 18, show that her illness was quiescent with little 
difficulty requiring steroid treatment, although she had 
perhaps three to four relapses requiring steroids during the 
last several years.  

VA recognizes a child of a veteran, who is defined in part, 
as a child who is permanently incapable of self-support by 
reason of mental or physical defect by or before his or her 
18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356.  The standard is that the evidence 
must show that the child does not have the capacity for self-
support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  
An adjudicatory body's focus of analysis in such cases must 
be on the claimant's condition at the time of his or her 18th 
birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
Initially, VA must determine whether the evidence shows the 
child to have been incapable of self-support as of his or her 
18th birthday.  Id.  If so, the second part of the two-part 
test requires consideration of evidence as to the current 
condition of the child.  Id.  

Under 38 C.F.R. § 3.356(b), rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through her own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for the rating 
agency to determine based on competent evidence of record in 
each individual case.  Rating criteria applicable to disabled 
veterans are not considered controlling.  Several factors are 
for consideration.

1) Evidence that a claimant is earning 
her own support is prima facie evidence 
that she is not incapable of self-
support.  Incapacity for self-support 
will not be considered to exist when the 
child, by her own efforts, is provided 
with sufficient income for her reasonable 
support;

2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when her condition was such that 
she was employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered major 
factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established;

3) Employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the child, 
the economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases it should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends; and

4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356(b) (2007).

Here, the relevant evidence of record shows that S.A. was not 
permanently incapable of self-support by reason of mental or 
physical defect when she attained the age of 18 years in 
September 1990.  The Board acknowledges that S.A.'s 
disability has progressed in severity and that it currently 
affects her ability to work.  However, the medical records 
following the MS diagnosis and prior to S.A. attaining the 
age of 18 years do not show that her disability was severe 
enough that she became incapable of self-support.  The 
records indicate that S.A. suffered occasional relapses that 
resulted in hospitalization and that were treated with 
physical therapy and steroids.  Medical records from when 
S.A. was 18 show that her disability was quiescent with 
little difficulty.  There is no indication that her treating 
physicians opined her disability to be severe enough as to 
render her incapable of self-support.  There is no indication 
that S.A. was incapable of performing her daily activities in 
the home and community equivalent to the activities of 
employment of any nature within her physical or mental 
capacity which would provide sufficient income for reasonable 
support.

The Board acknowledges the veteran's contention that S.A.'s 
doctors advised him to not let his daughter complete school 
because of her disability.  However, that is not indicated in 
the medical records.  Instead in October 1988, Dr. B. opined 
that S.A. should carry out the remainder of her studies.  The 
Board also acknowledges the veteran's contention that S.A. 
was confined to a wheelchair for several months in order to 
finish school.  However, the Board notes that the veteran 
does not contend that S.A.'s confinement to a wheelchair was 
permanent.  The fact that S.A. may have been temporarily 
confined to a wheelchair does not evidence her being 
permanently incapacitated for self-support.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against recognizing S.A. as a helpless child.  
The veteran's daughter is not a helpless child on the basis 
of permanent incapacity for self-support before attaining the 
age of 18 years.


ORDER

Entitlement to recognition of S.A. as a helpless child on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 years is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


